Citation Nr: 1527944	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  11-21 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a toenail fungus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1992, August 2005 to November 2006, and February 2009 to March 2010.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran provided oral testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the claimed disability, a toenail fungus diagnosed as onychomycosis, was incurred during active duty service and aggravated by subsequent period of active duty and active duty for training ACDUTRA.  Specifically, he reported the initial onset after he completed active duty in September 1992, which he attributes in part to wearing military boots for an extended period of time.  He also asserts that continued use of military boots during his deployments and periods of training in the National Guard also contributed to the ongoing problem.  See VA examination received December 2010 and Correspondence received August 9, 2011. 

Since the Veteran also asserts that the fungus was activated due to periods of active duty training, his training records must be obtained to determine if he had any periods of ACDUTRA in March 2002 or February 2009.

The December 2010 VA examiner noted that the Veteran's foot fungus preceded his two deployments in 2005 and 2009, but the wrong standard was used in offering an opinion, therefore, it is insufficient to decide the claim.

Pertinent ongoing VA treatment records since November 2013 should be added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file relevant ongoing VA treatment records since November 2013.

2.  Verify any periods of ACDUTRA in March 2002 and February 2009 during his National Guard service.

3.  Then arrange for a VA foot examination, preferably with a podiatrist, to determine the likely etiology of the Veteran's toenail fungus.  The examiner must have access to the Veteran's VBMS file so he/she may review the records, which should be documented in the report.  All pertinent findings should be reported.  

Based on the examination, record, and history, the examiner must provide the following opinions:

a) Is the Veteran's toenail fungus at least as likely as not related to his first period of active duty service or any period of ACDUTRA?

b) If the toenail fungus is not related to the first period of service or ACDUTRA, is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the toenail fungus pre-existed his subsequent period of active duty service in Iraq from August 2005 to November 2006  and again from February 2009 to March 2010?  Specify this evidence if it exists.

c) If the toenail fungus preexisted service, is there clear and unmistakable evidence that it was not aggravated in service beyond the natural progression of the condition?

* The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

d) In rendering the opinions, the examiner should consider the following:

* The Veteran asserts that prior to 2002 he self-treated the toenail fungus.

* The Veteran asserts the toenail fungus began after he separated from service in 1992 and had progressively worsened.  He also attributes the nail fungus to wearing military boots in hot climates and poor hygiene sharing showers with others.  The examiner is advised the Veteran is competent to report his symptoms and when they occurred.

* A May 2015 statement from M.M. states he was deployed with the Veteran from 2005 to 2006 and he recalled the Veteran had a toenail fungus during that time.

* The Veteran stated the toenail fungus was treated with Lamisil during his 2005 to 2006 and service treatment records show he had liver panels in May and June 2006.

* His primary care physician noted in March 2002 that the Veteran had been in the military for quite some time wearing military boots and that this has been a problem that has progressively worsened over time.

e) The examiner must provide complete explanations for the rationales that support his/her opinions, with reference to evidence as needed.  If an opinion cannot be provided without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




